DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-4, 6-12, 14-17, 20 in the reply filed on 1/27/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/21.
Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive. Applicant argues that Lazur cannot be combined with Soderstrom because Lazur utilized silicon alloys and Soderstrom utilized metals. However, applicant acknowledges that Lazur teaches silicon melt and silicon is itself a metalloid and has metallic properties. Furthermore, Lazur explicitly states the molten material can just be molten metal [0028, 0030, 0037]. Additionally, both Lazur and Soderstrom are concerned with creating the same product: a gas turbine [0003]. Thus, there is nothing of evidence that would suggest to one of ordinary skill in the art that the directional solidification of Soderstrom was not combinable with Lazur. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lazur (US 2014/0363574) in view of Soderstrom (US 2005/0022959)
As to claim 1, Lazur a method of forming a ceramic matrix composite component [Abstract], the method comprising: positioning a porous fiber preform, which comprises a plurality of ceramic fibers [0050], into a tool [0022, 0023, 0030, Fig 4], the mold including an inlet into the cavity as material is placed or injected into it [0022, 0023, 0027, 0028, 0056, Fig 4]; melt infiltrating the porous fiber preform by pouring a molten material through the inlet of the tooling [0027, 0028, 0056]; and solidifying the molten material, wherein the inner surface of the tooling corresponding to an outer surface of the ceramic matrix composite component after the molten material is solidified as a molten material will mimic the surface put against it as it hardens [0028, 0030].  
Lazur teaches the CMC molding method is a method of making a turbine vane [0003, 0004, 0050] with silicon as the molten material [0027, 0047]. Lazur also notes the tooling has smooth surfaces and that material is injected into it, which heavily suggests it has some form of inner cavity [0023, 0028, 0050] as otherwise the material would just fall out, but does not explicitly state that the tooling is a mold.
Soderstrom teaches a method of making a turbine blades or vanes [0002] from molten material wherein molds with an inner cavity that forms the surface of the end article are utilized in order to form the material into the desired vane shape [0010, 0013, 0024, Fig 1-7]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and had the tooling be a mold with a cavity and inner surfaces that the end product will mimic, as suggested by Soderstrom, as this method had proven successful at forming turbine vanes with the desired shape from molten material. 
Lazur teaches the CMC molding method is a method of making a turbine vane [0003, 0004, 0050], but does not explicitly state the solidifying the molten material comprises moving a solidification front in a direction by forming a temperature gradient. 
Soderstrom teaches a method of making a turbine blades or vanes [0002] by directional solidification using a temperature gradient [0010, 0035, 0043] as this produces desirable mechanical properties [0002]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and solidified the molten material comprises moving a solidification front in a direction by forming a temperature  
As to claim 2, Lazur teaches the removing the tooling from the ceramic matrix composite component [0030], the combination of Lazur and Soderstrom teaches that the tooling is a mold as explained above.
As to claims 3 and 13, Lazur teaches slurry infiltrating the porous fiber preform before the melt infiltrating and after the porous fiber preform is positioned in the tooling [0031]. The combination of Lazur and Soderstrom teaches that the tooling is a mold with the cavity defined by the inner surface of the mold as explained above.
As to claim 4, Lazur the mold comprises a passage through which a portion of the molten material expands during the solidifying as the molten material expands into the feed lines and the exhaust ports [0028, 0030].  
As to claims 6, Lazur teaches the tooling has both an opening in the top and the bottom [Fig 4] but does not explicitly state moving the solidification front comprises moving the solidification front toward an opening in the mold.
Soderstrom teaches a method of making a turbine blades or vanes [0002] by directional solidification using a temperature gradient accomplished by lowering the mold tooling the solidification proceeds from the bottom towards the opening in the top [0010, 0035, 0043, Fig 1-7] as this produces desirable mechanical properties [0002]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and solidified the molten material comprises moving a solidification front in a direction by forming a temperature gradient, as suggested by Soderstrom, in order to induce desirable mechanical properties to the end part and this method of directional solidification had proven successful at creating turbine vanes.
As to claim 9, Lazur teaches the tooling includes a gate, a flow passage, and/or a spout phrased as an outlet [0022, 0023]. The combination of Lazur and Soderstrom teaches that the tooling is a mold as explained above.
As to claim 10, Lazur teaches the molten material includes silicon [0027, 0047].  
As to claim 11, Lazur teaches removing any excess material from the ceramic matrix component phrased as trimming [0030].  
As to claim 12, Lazur melt infiltrating a porous fiber preform enclosed within tooling [0022, 0023, 0027, 0028, 0030, 0056, Fig 4] by pouring a molten material through an inlet of the tooling [0027, 0028, 0056], the porous fiber preform comprising ceramic fibers [0050]; and forming a ceramic matrix composite component comprising the ceramic fibers by solidifying the molten material that is in the tooling and in the porous fiber preform [0030].  
Lazur teaches the CMC molding method is a method of making a turbine vane [0003, 0004, 0050] with silicon as the molten material [0027, 0047]. Lazur also notes the tooling has smooth surfaces and that material is injected into it, which heavily suggests it has some form of inner cavity [0023, 0028, 0050] as otherwise the material would just fall out, but does not explicitly state that the tooling is a mold.
Soderstrom teaches a method of making a turbine blades or vanes [0002] from molten material wherein molds with an inner cavity that forms the surface of the end article are utilized in order to form the material into the desired vane shape [0010, 0013, 0024, Fig 1-7]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and had the tooling be a mold with a cavity and inner surfaces that the end product will mimic, as suggested by Soderstrom, as this method had proven successful at forming turbine vanes with the desired shape from molten material. 
Lazur teaches the CMC molding method is a method of making a turbine vane [0003, 0004, 0050], but does not explicitly state the solidifying the molten material comprises moving a solidification front in a direction by forming a temperature gradient. 
Soderstrom teaches a method of making a turbine blades or vanes [0002] by directional solidification using a temperature gradient [0010, 0035, 0043] as this produces desirable mechanical properties [0002]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and solidified the molten material comprises moving a solidification front in a direction by forming a temperature  
As to claim 14, Lazur the mold comprises a passage through which a portion of the molten material expands during the solidifying as the molten material expands into the feed lines and the exhaust ports [0028, 0030], the material is also silicon [0027, 0047] like that of the instant application [0053].  
As to claim 15, Lazur teaches that molten material does go into a passageway of the tooling (the outlet or feed line) [0028, 0030] but does not explicitly state the solidifying the molten material comprises moving a solidification front into a passageway of the mold.  
Soderstrom teaches a method of making a turbine blades or vanes [0002] by directional solidification using a temperature gradient accomplished by lowering the mold tooling the solidification proceeds from the bottom towards the opening in the top by moving the mold/tooling downwards out of the furnace [0010, 0035, 0043, Fig 1-7] as this produces desirable mechanical properties [0002]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and solidified the molten material comprises moving a solidification front in a direction by forming a temperature gradient and moving the mold downward out of the furnace, as suggested by Soderstrom, in order to induce desirable mechanical properties to the end part and this method of directional solidification had proven successful at creating turbine vanes.
As the directional solidification of Soderstrom occurs by moving the mold/tooling out of the furnace thereby moving the solidification front this would move the solidification front into a passageway of the mold.   
As to claim 17, Lazur removing a solidified portion of the molten material that solidified in a passageway of the tooling phrased as trimming [0028, 0030]. The combination of Lazur and Soderstrom teaches that the tooling is a mold as explained above. 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lazur (US 2014/0363574) in view of Soderstrom (US 2005/0022959), as applied to claims 1-6, 9-15, 17 above, and in further view of Schmid (US 5972107)
As to claim 7 and 16, Lazur teaches the melt infiltration is silicon material the combination of Lazur and Soderstrom teach moving the solidification front in a mold phrased as directional solidification as explained above and does not explicitly state this causes impurities and/or melt additives to move toward a target area of the mold.  
Schmid teaches a method of purifying silicon by directional solidification wherein impurities are directed to a target area (the last place solidified) for the impurities to then be removed [col 1 line 16-25, col 3 line 60-64, col 4 line 26-31]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and had the moving of the solidification front cause the impurities or additive move toward a target area of the mold, as suggested by Schmid, in order to purify the silicon and remove the impurities.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lazur (US 2014/0363574) in view of Soderstrom (US 2005/0022959), as applied to claims 1-6, 9-15, 17 above, and in further view of Nichol (US 2012/0119407).
As to claim 8, the combination of Lazur and Soderstrom teach a mold for molten silicon material as explained above wherein the material undergoes directional solidification, but does not teach the mold comprises boron nitride, graphite, or silicon.
Nichol teaches a method of directional solidification of silicon wherein the mold is made of silicon or graphite material [0043, 0044, 0059, 0061] as this mold can be reused with minimal repairs between uses [0053]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and made the mold out of silicon or graphite, as suggested by Nichol, as the material had proven effective in molding silicon without requiring disposal of the mold and allowing reuse of the same mold with minimal maintenance.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lazur (US 2014/0363574) in view of Soderstrom (US 2005/0022959), as applied to claims 1-6, 9-15, 17 above, and in further view of Godon (US 2018/0126591)
As to claim 20, Lazur does not explicitly state centrifuging the porous fiber preform and/or the mold while the molten material is in the mold.
Godon teaches a method of impregnating fiber material in a mold with molten material [0091] by centrifuging the mold to uniformly distribute and impregnate the fiber preform [Abstract, 0013, 0017-0021]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and centrifuged the mold while molten material was in the mold, as suggested by Godon, in order to impregnate the fiber preform with material in a uniform distribution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ARMAND MELENDEZ/Examiner, Art Unit 1742       

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742